        Case 1:21-cv-00634-GWC Document 1 Filed 05/18/21 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

Tracy Cain,
                             Plaintiff,
                                                                 COMPLAINT
                       vs.

                                                                ______________
Dennis Richard McDonough, Secretary of Veterans
Affairs,
                                         .




     Plaintiff Tracy Cain (“Plaintiff” or “Ms. Cain”) brings the following complaint:




                                            PARTIES

  1. The Plaintiff, Tracy Cain, is a natural person with a place of residence 4220 Lucan Road,

     Liverpool, NY 13090.

  2. Defendant Secretary McDonough, Secretary of Veterans Affairs (“Defendant”), is sued in

     his official capacity as the head of the Department of Veterans Affairs (“VA”) which is an

     Agency of the United States Government with headquarters in Washington D.C. and

     offices throughout the United States. The Agency’s office where the acts giving rise to

     this complaint occurred is located at the City of Syracuse in New York.



                                  JURISDICTION AND VENUE

  3. The Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and as conferred

     by 42 U.S.C. §1983.


                                             1
       Case 1:21-cv-00634-GWC Document 1 Filed 05/18/21 Page 2 of 4




4. Defendants are subject to the jurisdiction of this Court and venue is proper in this District

    pursuant to 28 U.S.C. § 1391 (b) as the acts and omissions giving rise to the claims in this

    complaint occurred within the Western District of New York.



                     EXHAUSTION OF ADMINISTRATIVE REMEDIES


5. Plaintiff has exhausted administrative remedies prerequisite to bringing this claim as

    follows:


6. Plaintiff filed a charge of discrimination with the Equal Employment Office of the

    Department of Veterans Affairs.


7. Subsequently, the VA issued Plaintiff a final agency decision, a copy of which is attached

    as exhibit A.



                                           FACTS

8. The VA, in its final agency decision, found that Plaintiff’s supervisor did create an

   unlawful hostile work environment based on sex

9. The VA further found that, after Plaintiff complained of this hostile work environment, the

   VA failed to appropriately correct the hostile work environment.

10. A fair recitation of the facts of this case are detailed in Exhibit A, which is incorporated by

   reference.

11. This final agency decision is an admission of liability on the part of the VA.

12. At this time, the VA has not rendered compensation to Ms. Cain to make her whole for the

   harms she suffered from this hostile work environment.


                                               2
               Case 1:21-cv-00634-GWC Document 1 Filed 05/18/21 Page 3 of 4




   13. Ms. Cain therefore brings this claim to seek the damages to which she is entitled.



                                          FIRST CAUSE OF ACTION

                                   Violation of Title VII on the basis of Sex.

   14. Plaintiff repeats each and every allegation set forth herein in preceding paragraphs as though

         fully set forth herein.



   15. As a result of Defendants’ actions, Ms. Cain experienced loss of income, fear, anxiety,

         severe humiliation, shame, embarrassment, emotional pain and suffering, loss of savings,

         and loss of enjoyment of life.




         WHEREFORE, Ms. Cain respectfully requests this Court to enter an Order

          A.      Awarding Ms. Cain past lost wages and benefits in an amount to be determined at

trial;

          B.      Awarding Ms. Cain damages for her pain, suffering, loss of enjoyment of life,

humiliation and other injuries in an amount to be determined at trial;

          C.      Directing Defendants pay all unreimbursed medical costs incurred by Ms. Cain as

a result of the stress and anxiety resulting from the discrimination she suffered and the hostile

working conditions she endured, including diagnostic analysis, treatment and therapy, and follow

up therapy;

          D.      Defendants pay Ms. Cain the costs of this action, together with reasonable

attorneys’ fees and disbursements;



                                                    3
             Case 1:21-cv-00634-GWC Document 1 Filed 05/18/21 Page 4 of 4




        E.      Ms. Cain to have such other and further relief as this Court deems just and equitable.




                                   DEMAND FOR JURY TRIAL


        Pursuant to Rule 38(b) Fed. R. Civ. P., Plaintiff hereby demands a trial by jury for all issues

triable of right by a jury in this case.



Dated: May 18, 2021
       Buffalo, New York


Respectfully submitted,
Plaintiff Ms. Cain by her Attorneys

THE LAW OFFICE OF LINDY KORN PLLC




 Lindy Korn, Esq.
 Richard J. Perry, Esq.
 Attorneys for Plaintiff
 Electric Tower
 535 Washington Street, Ninth Floor
 Buffalo, New York 14203
 Telephone: (716) 856-5676
 Facsimile: (716) 507-8475
 lkorn@lkorn-law.com
 khovaros@yahoo.com




                                                  4
